 __________________________________________________

ASSET PURCHASE AGREEMENT

__________________________________________________

 

dated as of March 18, 2016

between

MIGRALEX, INC.

and

EMBER THERAPEUTICS, INC.

 1 

   

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
March 18, 2016 (the “Agreement Date”), by and among Migralex, Inc., a Delaware
Corporation (“Seller”), and Ember Therapeutics, Inc., a Delaware corporation
(“Purchaser”).

R E C I T A L S

Seller desires to sell and assign to Purchaser, and Purchaser desires to
purchase and acquire from Seller (as provided herein), all assets, patents,
trademarks, including Dr. Mauskop’s trademark, formulation, proposed
formulations, contracts, working inventory, marketing material, websites,
licenses and certain other assets of the Business currently owned by Seller on
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the facts recited above and the mutual
agreements set forth herein, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01                    Certain Defined Terms. As used in this
Agreement, the following terms will have the following meanings:

“Accounts Receivable” means all accounts receivable of the Seller attributable
to the Business.

“affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person.

“Ancillary Agreement” will have the meaning set forth in Section 3.01.

“AR Schedules” will have the meaning set forth in Section 3.05.

“Assigned Contract” will have the meaning set forth in Section 2.02(g).

“Assumed Liabilities” will have the meaning set forth in Section 2.04(a).

“Bill of Sale” will have the meaning set forth in Section 2.10(a).

“Business” means Seller’s business of manufacturing and marketing Migralex, an
OTC pain medication and developing, marketing, licensing, distributing or
otherwise commercially exploiting, all or any aspect of the product, the
Intellectual Property Rights and/or any aspect or part thereof.

 2 

   

“Business Contract” shall mean any Contract relating to the Business: (a) to
which the Seller is a party; (b) by which the Seller or any of its assets is
bound or under which the Seller has any obligation; or (c) under which the
Seller has any right or interest.

“Business Records” will have the meaning set forth in Section 2.02(h).

“Business Tangible Assets” will have the meaning set forth in Section 2.02(f).

“Closing” and “Closing Date” will have the respective meanings specified for
such terms in Section 2.07.

“Closing Date Balance Sheet” will have the meaning set forth in Section 7.02(c).

“COBRA” will have the meaning set forth in Section 2.04(ix).

“Confidential Information” will have the meaning set forth in Section 5.03.

“Contract” shall mean any binding written, oral, implied or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
deed, assignment, power of attorney, certificate, purchase order, work order,
insurance policy, benefit plan or commitment.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of stock, as an officer, director, trustee or executor, by contract or
otherwise.

“Disclosing Party” will have the meaning set forth in Section 5.03.

“Documentation” means, collectively customer accounts, all programmers’ notes or
logs, source code annotations, user guides, manuals, instructions, software
architecture designs, layouts, any know-how, and any other designs, plans,
drawings, documentation or materials that are related in any manner to any
Intellectual Property Rights, whether in tangible or intangible form.

“Domain Transfer Agreements” will have the meaning set forth in Section 2.10(d).

“Encumbrance” means any pledge, lien, collateral assignment, security interest,
mortgage, title retention, conditional sale or other security arrangement, or
any charge, adverse claim of title, ownership or right to use, or any other
encumbrance of any kind whatsoever.

“ERISA” will have the meaning set forth in Section 2.04(ix).

“Excluded Assets” will have the meaning set forth in Section 2.03.

“Excluded Liabilities” will have the meaning set forth in Section 2.04(a).

“Gross Margin” will have the meaning set forth in Section 2.06(c).

 3 

   

“Indemnified Party and Indemnifying Party” will have the meaning set forth in
Section 9.04.

“Intellectual Property Rights” means, collectively, all of the following
intangible worldwide legal rights of the Seller with respect to the Business,
whether or not filed, perfected, registered or recorded: (i) patents, patent
applications, and patent rights, including any and all continuations,
continuations-in-part, divisions, reissues, reexaminations or extensions
thereof, whether now existing or hereafter filed, issued or acquired; (ii)
rights associated with works of authorship (including audiovisual works),
including copyrights, copyright applications, and copyright registrations, moral
rights; (iii) rights relating to the protection of trade secrets and
confidential information; (iv) design rights and industrial property rights; (v)
any rights analogous to those set forth in the preceding clauses and any other
proprietary rights relating to intangible property including trademarks, service
marks, trademark and service mark registrations and applications therefor, trade
names, rights in trade dress and packaging and all goodwill associated with the
same; (vi) rights in customer and prospect lists, trade secrets, know-how,
designs, plans and specifications; and (vii) all rights to sue for any past,
present or future infringement of any of the foregoing rights and the right to
all income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing rights, including without limitation damages for
past, present or future infringement thereof. The term “Intellectual Property
Rights” does not refer to tangibles or tangible embodiments of Intellectual
Property Rights.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
the rulings and regulations promulgated thereunder.

“JAMS” will have the meaning set forth in Section 11.01.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, determined or
determinable, known or unknown, including, without limitation, those arising
under any law, action or governmental order and those arising under any
contract, agreement, arrangement, commitment or undertaking.

“Loss” will have the meaning set forth in Section 9.01.

“Patent Assignment” will have the meaning set forth in Section 2.10(d).

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity.

“Purchased Assets” will have the meaning set forth in Section 2.02.

“Purchase Price” will have the meaning set forth in Section 2.05(a).

“Purchaser Indemnitees” will have the meaning set forth in Section 9.01.

“Receiving Party” will have the meaning set forth in Section 5.03.

 4 

   

“Seller’s Confidential Information” will have the meaning set forth in Section
5.03(b).

“Seller Indemnitees” will have the meaning set forth in Section 9.01.

“Straddle Periods” will have the meaning set forth in Section 6.02.

“Tax” or “Taxes” means all foreign, federal, state and local taxes of any kind
whatsoever (whether payable directly or by withholding), including but not
limited to sales, use, excise, franchise, ad valorem, property, inventory, value
added and payroll taxes, together with any interest and penalties, additions to
tax or additional amounts with respect thereto, imposed by any taxing authority.

“Termination Date” will have the meaning set forth in Section 10.01(b).

“Third-Party Claim” will have the meaning set forth in Section 9.03.

“Transaction Taxes” will have the meaning set forth in Section 6.01.

“WARN” will have the meaning set forth in Section 2.04(ix).

ARTICLE II

PURCHASE AND SALE OF PURCHASED ASSETS

Section 2.01                    Agreement to Sell and Purchase. Subject to the
terms and conditions of this Agreement, on the Closing Date, Seller will sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser will purchase
and acquire, all right, title and interest in and to the Purchased Assets (as
defined below) free and clear of all Encumbrances whatsoever.

Section 2.02                    Purchased Assets Defined. As used in this
Agreement, the term “Purchased Assets” will mean, collectively, each and all of
Seller’s right, title and interest in, to and under the following assets and
properties of the Business:

(a)                the current inventory and pending orders of finished goods,
including finished goods, work in process, raw materials, packaging materials,
current and future formulations, current in store credits, store inventory and
related material;

(b)               the toll free number that is exclusively related to the
Business, any software and associated hardware used to operate the ordering and
customer support software of the Business;

(c)                the Documentation, Website and Domain Names;

(d)               the Intellectual Property Rights;

(e)                the Accounts Receivable and vendor credits;

 5 

   

(f)                any and all copies in a tangible medium and other tangible
embodiments of (i) the Documentation; and (ii) the Intellectual Property Rights;

(g)               (i) all documentation, marketing materials, promotional
literature, videos, commercials, images and other sales or marketing-related
materials and other collateral information used in connection with the Business
as of March 1, 2016; and (ii) any computer equipment used for the Business
together with all software installed on such computer equipment (collectively,
the “Business Tangible Assets”);

(h)               those Business Contracts listed on Exhibit A attached hereto
(collectively hereinafter referred to as the “Assigned Contracts”); and

(i)                 all of Seller’s marketing and sales information, including
customer pricing, marketing plans, business plans, financial and business
projections, customer lists, customer relationship management and sales tracking
software and data and all other files and records (or applicable portions
thereof) pertaining to the Business (the “Business Records”), it being
understood that Seller may retain the copies of such Business Records.

Section 2.03                    Excluded Assets. As used herein, the term
“Excluded Assets” means any asset or property of Seller not expressly included
among the Purchased Assets. Purchaser is not purchasing any of the Excluded
Assets.

Section 2.04                    Assumption and Exclusion of Liabilities.

(a)                Assumed Liabilities. Subject to the terms and conditions of
this Agreement, Purchaser, upon the successful consummation of the sale and
purchase of the Purchased Assets pursuant hereto on the Closing Date, will
assume and pay, perform and discharge when due any and all Liabilities of Seller
arising out of or related to the Business or the Purchased Assets on or after
the Closing other than the Excluded Liabilities (as defined below), including,
without limitation, (i) all Liabilities under the Assigned Contracts arising on
or after the Closing Date (other than any obligations and liabilities that arise
from any breach, violation or default by Seller of the terms of the Assigned
Contracts), (ii) all Liabilities for Taxes with respect to the Purchased Assets
that arise after the Closing Date and (iii) all account payables incurred or
accruing from and after the Closing (collectively, the “Assumed Liabilities”).

(b)               No Other Liabilities Assumed. As a material consideration and
inducement to Purchaser to enter into this Agreement, Seller will retain, and
will be solely responsible for paying, performing and discharging when due, and
Purchaser will not assume or otherwise have any responsibility or liability for,
any and all Liabilities of Seller (whether now existing or hereafter arising)
other than the Assumed Liabilities (the “Excluded Liabilities”). By way of
example and not by way of limitation, the Excluded Liabilities that are not
being assumed by Purchaser include, without limitation;

(i)                 any and all Taxes now or hereafter due and payable by Seller
or any affiliate of Seller (including without limitation any Taxes that Seller
agrees to pay pursuant to ARTICLE VI hereof);

 6 

   

(ii)               any and all Taxes attributable to any of the Purchased Assets
that arose during any time period or portion thereof ending on or prior to the
Closing Date;

(iii)             any and all Taxes attributable to the Seller whenever such
Taxes arose;

(iv)             any and all trade payables incurred or accrued by the Seller at
any time prior to the Closing Date;

(v)               any and all Liabilities with respect to any environmental
damage, or for any disposal, discharge or other use or treatment of any
hazardous or toxic substance, under any and all laws and regulations relating to
the environment or the regulation of any hazardous or toxic substances of any
type (other than such Liabilities arising under Purchaser’s operation of the
Business or the Purchased Assets);

(vi)             any and all Liabilities to the Seller’s employees or
contractors related to or arising from or with respect to any act or omission of
Seller or arising from or with respect to any event, including without
limitation any Liabilities to any of the Seller’s employees for the payment of
any and all wages and commissions or accrued and unused vacation time or for the
reimbursement of any expenses incurred by Seller’s employees and any Liabilities
to any of the Seller’s contractors for any amounts due to them in connection
with services provided to Seller;

(vii)           any and all Liabilities arising from the termination by Seller
of the employment of any current or future employees of Seller or any of its
affiliates, any other claims brought against Seller arising from Seller’s
employment of any person, or arising from any duties or obligations under any
existing or future employee benefit plans of Seller or any of its affiliates;

(viii)         any and all Liabilities with respect to Taxes arising from
Seller’s use of contractors in connection with the Business;

(ix)             any and all present or future obligations or Liabilities of
Seller or any of its affiliates to existing or future employees of Seller or any
of its affiliates under the Employee Retirement Income Security Act of 1974, as
amended, and the rulings and regulations promulgated thereunder (“ERISA”), the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Federal Worker Adjustment and Retraining Act (“WARN”) or any severance pay
obligations of Seller or any of its affiliates;

(x)               any and all Liabilities arising from any breach or default by
Seller of any contract, agreement or commitment of Seller (including but not
limited to any breach or default of any of the Assigned Contracts);

(xi)             any and all Liabilities now or hereafter arising from or with
respect to, the sale or license of any products or services of, by or for Seller
(other than, for the avoidance of doubt, the Assumed Liabilities);

(xii)           any and all Liabilities relating to or arising out of any of the
Excluded Assets; and

(xiii)         any and all inter-company payables incurred by, or owed to, the
Business accrued or arising prior to the Closing Date.

Section 2.05                   

 7 

   

Purchase Price; Royalty; and Development and Commercialization.

(a)                Purchase Price. The aggregate purchase price for the
Purchased Assets to be paid by Purchaser (the “Purchase Price”) will be in
Common Stock and in Warrants in the manner and according to the following;

(i)                 the issuance of one million five hundred seventy eight
thousand nine hundred forty eight (1,578,948) shares of Ember common stock (the
“Common Stock) ; and

(ii)               the issuance of warrants (the “Warrants”) to purchase five
hundred twenty six thousand three hundred and sixteen (526,316) shares of Common
Stock at an exercise price per Warrant equal to $0.95 and having a five (5) year
expiration date from the Closing Date.

(b)               Royalty. Purchaser shall pay Dr. Mauskop a *** (***) fee on
all Migralex and related products sales for the first three (3) years after
Closing on the terms and conditions as set forth under the Consulting Agreement
(as defined below). This payment shall be made on a yearly basis as set forth
thereunder.

(c)                Development & Commercialization. Purchaser shall use its
reasonable commercial diligence in developing and commercializing Migralex’s
technologies. Subject to Seller’s rights pursuant to Section 8.06, Ember will
invest at least five million dollars ($5,000,000) in sales and marketing and
product line extension during the twelve (12) month period following the
Closing.

Section 2.06                    Right of Set-Off. Purchaser’s obligation to make
payments to Seller pursuant to 2.05 or Section 2.08 shall be subject to
reduction or non-payment by an amount equal to the amount of any Losses for
which the parties have agreed that Purchaser is entitled to indemnification
pursuant to ARTICLE IX, it being understood that the parties shall in good faith
pursue resolution of any such indemnification claims made by Purchaser.

Section 2.07                    Closing. Subject to the terms and conditions of
this Agreement, the sale and purchase of the Purchased Assets contemplated
hereby will take place at a closing 135 East 57th Street, 24th Floor, NY, NY
10022 (the “Closing”) at 9:00 a.m., Eastern Time, after the satisfaction or
waiver of the conditions to Closing set forth in ARTICLE VII or at such other
time or on such other date on or before March 31, 2016 or at such other place
(or by such other means, including a remote Closing wherein the relevant
documents are delivered by means of facsimile, mail or courier) as Seller and
Purchaser may mutually agree (the day on which the Closing takes place being
referred to herein as the “Closing Date”).

Section 2.08                    Certain Closing Deliveries by Seller. At the
Closing (in addition to Seller’s delivery of the items, documents and
certificates to be delivered by Seller at the Closing pursuant to Section 7.02),
Seller will deliver or cause to be delivered to Purchaser all of the following
items, against delivery to Seller of the items, payments, documents and
certificates to be delivered to Seller by Purchaser at the Closing pursuant to
Section 2.09 and Section 7.01 hereof:

 8 

   

(a)                counterparts of the Bill of Sale (the “Bill of Sale”) and
Assignment and Assumption Agreement (the “Assumption Agreement”) in
substantially the form of Exhibit B attached hereto executed by a duly
authorized officer of Seller;

(b)               fully executed Consulting Agreement with Dr. Mauskop whose
tasks shall include promoting the transaction and the commercial efforts of the
product, including, but not limited to interviews, guest appearances, commercial
participation and speaker engagements. Dr. Mauskop shall be paid an hourly fee
of two hundred and fifty ($250) per hour and a minimum monthly consulting fee of
$5,000. Exhibit C attached hereto (the “Consulting Agreement”);

(c)                a receipt for the Purchase Price executed by a duly
authorized officer of Seller;

(d)               assignments from Seller to Purchaser of all patent rights
included in the Purchased Assets and all registered and unregistered trademarks
and service marks included in the Purchased Assets, duly executed on behalf of
Seller by a duly authorized officer of Seller, and in a form acceptable for
recording with the United States Patent and Trademark Office, and in
substantially the form of Exhibit D attached hereto (the “Patent Assignment”) or
Exhibit E attached hereto (the “Mark Assignment”), as applicable; and

(e)                fully executed domain name transfer agreements (the “Domain
Transfer Agreements”) for each of the domain names included in the Purchased
Assets in the form of Exhibit F.

Section 2.09                    Certain Closing Deliveries by Purchaser. At the
Closing (in addition to Purchaser’s delivery of the items, documents and
certificates to be delivered by Purchaser at the Closing pursuant to Section
7.01), Purchaser will deliver to Seller all of the following items, against
delivery to Purchaser of the items, documents, assets and certificates to be
delivered to Purchaser by Seller at the Closing pursuant to Section 2.08 and
Section 7.02 hereof:

(a)                the Purchase Price (as evidenced by certificates for the
Common Stock and the Warrants); and

(b)               counterparts of the Assumption Agreement, executed on behalf
of Purchaser by duly authorized representatives of Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to the best knowledge of the Seller to
Purchaser that, except as may be expressly otherwise set forth in Seller’s
Disclosure Schedule attached as Exhibit K hereto, all of the following
statements in this ARTICLE III are true and correct:

Section 3.01                    Incorporation and Authority. Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all necessary corporate power and
authority to enter into this Agreement, the Bill of Sale and the Assumption
Agreement (the Bill of Sale and the Assumption Agreement, together with all
other

 9 

   

assignments and documents that Seller is to execute and deliver pursuant to this
Agreement being hereinafter collectively referred to as the “Ancillary
Agreements”), to carry out and perform its obligations hereunder and thereunder
and to consummate all of the transactions contemplated hereby and thereby. The
execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements, and the sale of the Purchased Assets to Purchaser and
consummation of all the transactions contemplated hereby and thereby on the
terms and conditions set forth herein, have been duly and validly authorized by
Seller by all necessary corporate action of Seller’s Board of Directors and
shareholders. No authorization, decree or order of any court, bankruptcy court,
bankruptcy trustee, creditors’ committee, receiver, governmental authority or
any other person is required in order to authorize or enable Seller to: (i)
enter into this Agreement and the Ancillary Agreements; (ii) sell, assign,
convey and transfer all the Purchased Assets to Purchaser as contemplated by
this Agreement; or (iii) to carry out and perform Seller’s obligations under
this Agreement and the Ancillary Agreements. This Agreement has been, and at the
Closing the Ancillary Agreements will be, duly and validly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Purchaser) this Agreement constitutes and, upon the execution of each of the
Ancillary Agreements by the parties thereto, the Ancillary Agreements will
constitute, legal, valid and binding obligations of Seller enforceable against
Seller in accordance with their respective terms.

Section 3.02                    No Conflict. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Seller, do not and
will not: (i) conflict with or violate the Certificate of Incorporation or
By-laws of Seller; (ii) conflict with or violate any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
the Purchased Assets; (iii) result in any material breach of, or constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, or give to others any rights of termination,
rescission, amendment, acceleration or cancellation of, any of the Assigned
Agreements or any material note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument relating to any of the
Purchased Assets to which Seller is a party or is bound or by which any of the
Purchased Assets are bound or affected; or (iv) result in the creation of any
Encumbrance on any of the Purchased Assets.

Section 3.03                    Consents and Approvals. Except as set forth on
Schedule 3.03 of Seller’s Disclosure Schedule, the execution and delivery of
this Agreement and the Ancillary Agreements by Seller do not, and the
performance of this Agreement and the Ancillary Agreements by Seller (including
Seller’s assignment of any Assigned Contracts to Purchaser) will not, require
any material consent, approval, authorization or other action by, or filing with
or notification to, any third party, including but not limited to any
governmental or regulatory authority.

Section 3.04                    Title to and Condition of Purchased Assets.
Seller owns all the Purchased Assets and Seller has good and marketable title in
and to all the Purchased Assets, free and clear of all Encumbrances whatsoever.
None of the Purchased Assets is licensed from any third party and none of the
Purchased Assets is licensed to any third party. All of the tangible personal
property included in the Purchased Assets is conveyed in an “as is” condition.
Title to all the Purchased Assets is freely transferable from Seller to
Purchaser free and clear of all Encumbrances without obtaining the consent or
approval of any person or party.

Section 3.05                   

 10 

   

Accounts Receivable. The Accounts Receivable are not subject to any factoring
agreement or similar arrangement. A schedule of the Accounts Receivable as of
the Agreement Date are set forth in Schedule 3.05 of the Seller’s Disclosure
Schedule (the “AR Schedule”). The AR Schedule is accurate and complete and all
of the Accounts Receivable set forth on the AR Schedule are conveyed in an “as
is” condition.

Section 3.06                    Full Force and Effect. Each Assigned Contract,
permit, franchise or other instrument assigned to or assumed by Purchaser
pursuant to this Agreement or any of the Ancillary Agreements is in full force
and is not subject to any breach or default of any material term thereunder by
any party thereto.

Section 3.07                    Litigation. There is no claim, action, suit,
investigation or proceeding of any nature pending or, to the best of Seller’s
knowledge, threatened, at law or in equity, by way of arbitration or before any
court, governmental department, commission, board or agency that: (i) may
adversely affect, contest or challenge Seller’s authority, right or ability to
sell or convey any of the Purchased Assets to Purchaser hereunder or otherwise
perform Seller’s obligations under this Agreement or any of the Ancillary
Agreements; (ii) challenges or contests Seller’s right, title or ownership of
any of the Purchased Assets; (iii) asserts that any Purchased Asset, or any
action taken by any employee or agent of the Seller with respect to any
Purchased Asset, infringes any Intellectual Property Rights of any third party
or constitutes a misappropriation or misuse of any Intellectual Property Rights,
trade secrets or proprietary rights of any party; (iv) seeks to enjoin, prevent
or hinder the consummation of any of the transactions contemplated by this
Agreement or the Ancillary Agreements; (v) would impair or have an adverse
affect on Purchaser’s right or ability to use or exploit any of the Purchased
Assets or impair or have an adverse effect on the value of any Purchased Asset;
or (vi) involves a wrongful termination, harassment or other employment-related
claim by any employee, potential employee or contractor of Seller. There are no
judgments, decrees, injunctions or orders of any court, governmental department,
commission, agency, instrumentality or arbitrator pending or binding against
Seller which affect the Purchased Assets.

Section 3.08                    Tax Matters.

(a)                Except as set forth in Schedule 3.08 of Seller’s Disclosure
Schedule, each Tax required to have been paid, or claimed by any person to be
payable, by the Seller has been duly paid in full on a timely basis. Any Tax
required to have been withheld or collected by the Seller has been duly withheld
and collected; and (to the extent required) each such Tax has been paid to the
appropriate person.

(b)               Schedule 3.08 of the Seller’s Disclosure Schedule accurately
identifies each examination or audit of any tax return of the Seller that has
been conducted since December 31, 2013. The Seller has delivered to the
Purchaser accurate and complete copies of all audit reports and similar
documents (to which the Seller has access) relating to such tax returns.

(c)                Except as set forth in Schedule 3.08 of the Seller’s
Disclosure Schedule, no claim or other proceeding is pending or has been
threatened against or with respect to the Seller in respect of any Tax. There
are no unsatisfied Liabilities for Taxes (including liabilities for interest,
additions to tax and penalties thereon and related expenses) with respect to any
notice of

 11 

   

deficiency or similar document received by the Seller. The Seller has not
entered into or become bound by any agreement or consent pursuant to
Section 341(f) of the Internal Revenue Code.

(d)               The Seller has delivered to (or made available for inspection
by) the Purchaser accurate and complete copies of all tax returns that have been
filed on behalf of or with respect to the Seller. The information contained in
such tax returns is accurate and complete in all respects.

Section 3.09                    Employees and Employment Taxes. Seller is not a
party to or bound by any union contract and has not experienced any strike,
grievance or any arbitration proceeding, claim of unfair labor practices filed
or, to the best of Seller’s knowledge, threatened to be filed or any other
material labor difficulty. To the best of Seller’s knowledge, no organizational
effort is being or has been made or threatened by or on behalf of any labor
union with respect to any employees. Seller has withheld all federal and state
income Taxes, FICA, FUTA and other Taxes required to be withheld and paid such
withheld amounts to the appropriate governmental body within the time period
prescribed by law.

Section 3.10                    Compliance with Laws. Seller has complied in all
material respects with, and has not received any notices of violation with
respect to, any federal, state or local statute, law or regulation (including
but not limited to environmental laws), domestic or foreign, applicable to the
Business, Seller’s conduct of the Business or any of the Purchased Assets,
including without limitation (i) all applicable Tax laws and regulations with
respect to consultants, (ii) the Export Administration Act and regulations
promulgated thereunder and all other laws, regulations, rules, orders, writs,
injunctions, judgments and decrees applicable to the export or re-export of
controlled commodities or technical data and (iii) the Immigration Reform and
Control Act.

Section 3.11                    Intellectual Property.

(a)                The Purchased Assets include all Intellectual Property Rights
necessary to enable Purchaser to conduct the Business in substantially the same
manner in which such business was conducted on March 1st, 2016, without the need
for any license from any person.

(b)               The Purchased Assets and the distribution, sale and license of
such Purchased Assets, including but not limited to the Documentation and, the
Intellectual Property Rights do not infringe upon any Intellectual Property
Rights of any third party and no third party has asserted or threatened to
assert against Seller any claim of infringement of Intellectual Property Rights.

(c)                Seller owns, possesses, has the exclusive right to make, use,
sell, license, has the right to bring actions for the infringement of, and where
necessary, has made timely and proper applications for, the Intellectual
Property Rights used in the Business that are included in the Purchased Assets.

(d)               Seller has not granted any third party any outstanding
licenses or other rights to any of the Purchased Assets.

 12 

   

(e)                None of the Purchased Assets is held or used pursuant to a
license or similar grant of rights by any third party (other than “shrink-wrap”
and similar commercially available end-user licenses).

(f)                Neither Seller nor any of its affiliates is liable for, nor
has made any contract or arrangement whereby it may become liable to, any person
for any royalty, fee or other compensation for the ownership, use, license,
sale, distribution, manufacture, reproduction or disposition of any Purchased
Asset.

(g)               All employees and consultants of Seller and any other third
parties who have been involved in the product development of Seller’s Business
or who were otherwise involved in the creation and/or development of the
Documentation and/or the Intellectual Property Rights have executed invention
assignment agreements in the form delivered to Purchaser’s counsel and all
employees and consultants of Seller who have access to confidential information
or trade secrets of the Business and/or which relate to Purchased Assets have
executed appropriate nondisclosure agreements in the form delivered to
Purchaser’s counsel.

(h)               Seller has taken reasonable steps, consistent with industry
standards, to protect the secrecy and confidentiality of all Documentation and
Intellectual Property Rights.

Section 3.12                    Product Warranties; Defects. Each product
manufactured, sold, licensed, leased or delivered by the Seller in connection
with the Business has been in substantial conformity with all applicable
contractual commitments and all express warranties made by the Seller and there
is, to the best of Seller’s knowledge, no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any such contractual commitments or express warranties for
replacement or repair thereof or other damages in connection therewith. No
product manufactured, sold, licensed, leased or delivered by the Seller in
connection with the Business is subject to any guaranty, warranty, or other
indemnity beyond the Seller’s applicable standard terms and conditions of sale,
lease or licensing (as set forth in written agreements that Seller has delivered
to Purchaser) or beyond that imposed by applicable law.

Section 3.13                    Assigned Contracts.

(a)                Exhibit A identifies each Assigned Contract. The Seller has
delivered to the Purchaser accurate and complete copies of all Contracts
identified in Exhibit A, including all amendments thereto. Each Contract is
valid and in full force and effect.

(b)               Except as set forth in Schedule 3.13 of the Seller’s
Disclosure Schedule: (i) no party has violated or breached, or declared or
committed any default under, any material provision of an Assigned Contract;
(ii) no event has occurred, and no circumstance or condition exists, that might
(with or without notice or lapse of time) (A) result in a violation or breach of
any of the material provisions of any Assigned Contract, (B) give any party the
right to declare a default or exercise any remedy under any Assigned Contract,
(C) give any party the right to accelerate the maturity or performance of any
Assigned Contract, or (D) give any party the right to cancel, terminate or
modify any Assigned Contract; (iii) the Seller has not received any notice or
other communication (in writing or otherwise) regarding any actual, alleged,
possible or

 13 

   

potential violation or material breach of, or default under, any Assigned
Contract; and (iv) the Seller has not waived any material right under any
Assigned Contract.

(c)                Except as set forth in Schedule 3.13 of the Seller’s
Disclosure Schedule, the Seller has not guaranteed or otherwise agreed to cause,
insure or become liable for, and the Seller has never pledged any of its assets
to secure, the performance or payment of any obligation or other Liability of
any other party.

(d)               No party is renegotiating, or has the right to renegotiate,
any amount paid or payable to the Seller under any Assigned Contract or any
other material term or provision of any Assigned Contract.

(e)                The Seller has no knowledge of any basis upon which any party
to any Assigned Contract may object to (i) the assignment to the Purchaser of
any right under such Assigned Contract, or (ii) the delegation to or performance
by the Purchaser of any obligation under such Assigned Contract.

Section 3.14                    Government Contracts. Seller is not, and has not
been a party to any contract or arrangement with any foreign or U.S. federal,
state or local government agency relating to the Business other than those
identified on Schedule 3.14 of Seller’s Disclosure Schedule.

Section 3.15                    Oral Contracts. Seller is not, and has not been
a party to any material contract or arrangement that has not been set forth in a
written contract (a copy of which has been delivered by Seller to Purchaser).

Section 3.16                    Liabilities.

(a)                Set forth on Schedule 3.16 of Seller’s Disclosure Schedule
are all Liabilities of Seller that are fixed or determinable or otherwise
includable in a balance sheet presentation of liabilities of the Company
prepared in a manner consistent with prior periods and which materially
represents the liabilities of the Company. There are no contingent liabilities
of Seller except as set forth on Schedule 3.16, except for obligations under the
Assigned Contracts listed on Exhibit A, to the extent that the existence of such
obligations is ascertainable solely by reference to such Assigned Contracts.

(b)               Schedule 3.16 of Seller’s Disclosure Schedule: (i) provides a
breakdown of the accounts payable of the Seller; (ii) provides a breakdown of
any customer deposits or other deposits held by the Seller as of the date of
this Agreement; and (iii) provides a breakdown of all notes payable and other
indebtedness of the Seller as of the date of this Agreement.

Section 3.17                    Fair Value. Seller’s Board of Directors has
determined in good faith that the Purchase Price represents the fair market
value of the Purchased Assets. No order has been made, no petition presented, or
resolution passed for the winding-up of Seller, or then appointment of any
trustee or for the benefit of creditors or the preparation or commencement of
any bankruptcy or insolvency proceeding nor has any resolution been passed,
agreement entered

 14 

   

into, or term sheet or letter of intent approved by Seller with respect to a
future sale or disposition of material assets of Seller other than pursuant to
this Agreement.

Section 3.18                    No Brokers. Except for Inbar Group, Inc., no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller or its
affiliates.

Section 3.19                    No Other Representations and Warranties. Except
for the representations and warranties expressly contained in this ARTICLE III
(as modified by the Seller’s Disclosure Schedule), neither Seller nor any other
Person makes any other express or implied (by statute or otherwise),
representation or warranty with respect to Seller, the Purchased Assets, the
Business or the transactions contemplated by this Agreement, the Assumed
Liabilities and any other rights or obligations to be transferred hereunder or
pursuant hereto, and Seller disclaims any other representations or warranties,
whether made by Seller or any of its affiliates, officers, directors, employees,
agents or representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 4.01                    Incorporation and Authority. Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all necessary corporate power and
authority to enter into this Agreement to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by Purchaser, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms.

Section 4.02                    No Conflict. The execution, delivery and
performance of this Agreement do not (a) violate or conflict with the
Certificate of Incorporation or By-laws of Purchaser, or (b) conflict with or
violate any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award applicable to Purchaser except such conflicts or
violations as would not prevent or delay Purchaser from consummating the
transactions contemplated by this Agreement.

Section 4.03                    No Brokers. No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser.

Section 4.04                    Independent Investigation. Purchaser has
conducted its own independent investigation, review and analysis of the Business
and the Purchased Assets, and acknowledges that it has been provided adequate
access to the personnel, properties, assets, premises, books and records, and
other documents and data of Seller for such purpose. Purchaser

 15 

   

acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Purchaser has
relied solely upon its own investigation and the express representations and
warranties of Seller set forth in ARTICLE III of this Agreement (including
related portions of the Seller’s Disclosure Schedule) and (b) neither Seller nor
any other Person has made any representation or warranty as to Seller, the
Business, the Purchased Assets or this Agreement, except as expressly set forth
in ARTICLE III of this Agreement (including the related portions of the Seller’s
Disclosure Schedule).

ARTICLE V

ADDITIONAL COVENANTS

Section 5.01                    Conduct of Business Prior to the Closing. Seller
covenants and agrees that, between the Agreement Date and the Closing Date, it
will:

(a)                not sell, transfer, assign, convey, license, move, relocate
or otherwise dispose of any of the Purchased Assets or enter into any contract
to do any of the foregoing;

(b)               use its best efforts to maintain the Purchased Assets and the
relationships with third parties arising under the Assigned Contracts in
substantially the same condition as on the Agreement Date; and

(c)                secure good and marketable title in Seller’s name in and to
all of the Purchased Assets, free of all Encumbrances and to cause the
conditions to Closing set forth in Section 7.02 to be fulfilled as promptly as
possible.

Section 5.02                    Books and Records. If, in order to properly
prepare documents required to be filed with governmental authorities (including
taxing authorities) or its financial statements, it is necessary that either
party hereto or any successors be furnished with additional information relating
to the Purchased Assets, the Assumed Liabilities or the Business, and such
information is in the possession of the other party hereto, such party agrees to
use its reasonable efforts to furnish such information to such other party, at
the cost and expense of the party being furnished such information and such
information shall be subject to the confidentiality obligations set forth under
Section 5.03.

Section 5.03                    Confidentiality.

(a)                Mutual Confidentiality. All copies of financial information,
marketing and sales information, pricing, marketing plans, business plans,
financial and business projections, customer lists, methodologies, inventions,
software, technology, know-how, product designs, product specifications and
drawings, and other confidential and/or proprietary information of a party to
this Agreement are hereinafter referred to as “Confidential Information”. A
party who owns and discloses its Confidential Information is referred to below
as a “Disclosing Party” and a party who receives or is given access to a
Disclosing Party’s Confidential Information is referred to below as a “Receiving
Party.” Each party hereto agrees that all Confidential Information of another
party that is disclosed to such party in the course of negotiating the
transactions contemplated by this Agreement or conducting due diligence in
connection herewith will be held in confidence and will not be used or disclosed
by the Receiving Party except for the

 16 

   

purposes relating to this Agreement for which such Confidential Information was
disclosed, and will be promptly destroyed by the Receiving Party or returned to
the Disclosing Party, upon the Disclosing Party’s written request. No party’s
employees will be given access to Confidential Information of another party
except on a “need to know” basis and such employees shall be informed of the
need to keep such Confidential Information confidential. It is agreed that
Confidential Information will not include information that: (i) was known to
such Receiving Party before receipt of such information from the Disclosing
Party; (ii) is or becomes generally known to the public through no breach of
this Section or any act or omission on the part of the Receiving Party; (iii) is
disclosed by a third party having the legal right to disclose such information
with no obligation of confidence to the Disclosing Party; or (iv) is
independently developed by the Receiving Party without use of any of the
Disclosing Party’s Confidential Information. Effective upon the Closing the
foregoing provisions of this Section will terminate with respect to any
obligation of Purchaser to refrain from using or disclosing or to return to
Seller any Confidential Information of Seller that relates to any of the
Purchased Assets.

(b)               Seller’s Confidential Information. All copies of financial
information, marketing and sales information, pricing, marketing plans, business
plans, financial and business projections, customer lists, methodologies,
inventions, software, know-how, product designs, product specifications and
drawings, and other confidential and/or proprietary information of the Seller
related to the Business or any of the Purchased Assets, including but not
limited to the Documentation and the Intellectual Property Rights (collectively,
“Seller’s Confidential Information”) will, be held by Seller in strict
confidence and, at all times following the Closing, will not be used or
disclosed by Seller to any third party except as required by applicable law and,
upon Purchaser’s request, will be promptly destroyed by the Seller or delivered
to Purchaser after the one (1) year anniversary of the Closing Date; except that
the Seller may use internal copies of Business Records that it is entitled to
retain under Section 2.02 hereof solely to prepare and file tax returns and
prepare Seller’s financial statements or defend against any indemnification
claims relating to Taxes under ARTICLE IX. It is agreed that Sellers’
Confidential Information will not include information that is now, or later
becomes, part of the general public knowledge or literature in the art, other
than as a result of a breach of this Agreement by Seller.

Section 5.04                    Regulatory and Other Authorizations; Consents.

(a)                Efforts. Each of Seller and Purchaser will use its respective
reasonable best efforts to obtain all authorizations, consents, orders and
approvals of all federal, state and local regulatory bodies, courts and
officials that are necessary for the execution and delivery of, and the
performance of its obligations pursuant to, this Agreement or any other
agreements required to be entered into by such party pursuant to this Agreement
and will cooperate fully with the other party in promptly seeking to obtain all
such authorizations, consents, orders and approvals. The parties hereto will not
take any action that will have the effect of delaying, impairing or impeding the
receipt of any required approvals.

(b)               Communication. Seller, on the one hand, and Purchaser, on the
other hand, will promptly inform the other of any material communication between
such party and any federal, state, local or foreign government or governmental
authority or court regarding any of the transactions contemplated by this
Agreement and the Ancillary Agreements. If either Seller, Purchaser or any
affiliate thereof receives a request for additional information or for documents

 17 

   

or any material from any such government or governmental authority with respect
to the transactions contemplated hereby, then such party will endeavor in good
faith to make or cause to be made, as soon as reasonably practicable and after
consultation with the other party, an appropriate response in compliance with
such request. Further, no written materials will be submitted by either Seller
or Purchaser to any federal, state, or local governmental agency, nor will any
oral communications be initiated with such governmental entities by a party,
without prior disclosure to and coordination with the other party and its
counsel.

Section 5.05                    Further Actions. From and after the Closing,
each of the parties hereto will execute and deliver such documents and other
papers and take such further actions as may be reasonably required to carry out
the provisions of this Agreement or any other agreements required to be entered
into by such party pursuant to this Agreement and give effect to the
transactions contemplated by this Agreement and such other agreements.

Section 5.06                    Furnishing of Outstanding Business Proposals.
Prior to or concurrently with the Closing, Seller will furnish to Purchaser with
copies of all business proposals (including names and status of discussions with
prospective customers and strategic partners) that are pending or outstanding
with respect to the Business.

ARTICLE VI

TAX MATTERS

Section 6.01                    Transaction Taxes. Seller shall be responsible
for, and shall pay all excise, value added, registration, stamp, property,
documentary, transfer, sales, use and similar Taxes, levies, charges and fees
incurred, or that may be payable to any taxing authority, in connection with the
transactions (including without limitation the sale, transfer, and delivery of
the Purchased Assets) contemplated by this Agreement (collectively, “Transaction
Taxes”). Seller shall be responsible for preparing and filing any tax return
relating to such Transaction Taxes and shall provide a copy of such return to
Purchaser. Purchaser and Seller agree to cooperate in minimizing the amount of
any such Transaction Taxes and in the filing of all necessary documentation and
all Tax returns, reports and forms with respect to all such Transaction Taxes,
including any available pre-Closing filing procedures.

Section 6.02                    Straddle Periods. All property taxes, personal
property taxes and similar ad valorem obligations in respect of the Purchased
Assets that relate to periods beginning prior to the Closing Date and ending
after the Closing Date (“Straddle Periods”) shall be prorated in accordance with
the rules provided in Section 164(d) of the Internal Revenue Code. Seller shall
prepare and file, or shall cause to be prepared and filed, on a timely basis,
all Straddle Period tax returns. Seller shall provide each Straddle Period tax
return to Purchaser for review not less than ten (10) business days in advance
of the due date thereof, and Purchaser shall pay to Seller its prorated portion
of the tax shown to be due on each such return not less than five (5) business
days before the due date of such payment.

Section 6.03                    Other Taxes. Except as provided in Section 6.01
and Section 6.02 above, (i) Seller shall be responsible for and shall pay any
and all Taxes with respect to the

 18 

   

Purchased Assets relating to all periods (or portions thereof) ending on or
prior to the Closing Date, and (ii) Purchaser shall be responsible for and shall
pay any and all Taxes with respect to the Purchased Assets relating to all
periods (or portions thereof) ending after the Closing Date.

ARTICLE VII

CONDITIONS TO THE CLOSING

Section 7.01                    Conditions to Obligations of Seller. The
obligations of Seller to consummate the transactions contemplated by this
Agreement will be subject to the fulfillment (or waiver by Seller in writing),
at or prior to the Closing, of each of the following conditions:

(a)                Accuracy of Representations and Warranties: The
representations and warranties of Purchaser contained in ARTICLE IV of this
Agreement will be true and correct in all material respects as of the Closing,
with the same force and effect as if made as of the Closing, (other than such
representations and warranties as are expressly made as of another date) and
Seller will have received a certificate to such effect, dated as of the Closing
Date, executed by a duly authorized representative of Purchaser;

(b)               Compliance with Covenants. All the covenants contained in this
Agreement to be complied with by Purchaser on or before the Closing will have
been complied with and Seller will have received a certificate to such effect,
dated as of the Closing Date, executed by a duly authorized representative of
Purchaser;

(c)                No Adverse Order. No federal or state governmental authority
or other agency or commission or federal or state court of competent
jurisdiction will have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting consummation of such transactions; provided, however, that the
parties hereto will use their reasonable best efforts to have any such order or
injunction vacated on or before the Termination Date (as defined in ARTICLE X
hereof);

(d)               No Litigation. No suit, claim, cause of action, arbitration,
investigation or other proceeding contesting, challenging or seeking to alter or
enjoin or adversely affect the sale and purchase of the Purchased Assets or any
other transaction contemplated hereby will be pending or threatened;

(e)                Assumption Agreement. Seller shall have received a
counterpart of the Assumption Agreement, executed on behalf of Purchaser by a
duly authorized representative of Purchaser; and

(f)                Other Deliveries. Purchaser will have made the other
deliveries required of it by Section 2.09 hereof.

Section 7.02                    Conditions to Obligations of Purchaser . The
obligations of Purchaser to consummate the transactions contemplated by this
Agreement will be subject to the fulfillment

 19 

   

to the satisfaction of Purchaser (or waiver by Purchaser in writing), at or
prior to the Closing, of each of the following conditions:

(a)                No Material Adverse Change. From the date of this Agreement
to the Closing Date, there will have been no material adverse change in the
Purchased Assets or the Business of Seller and Purchaser will have received a
certificate to such effect, dated as of the Closing Date, executed by a duly
authorized officer of Seller, it being understood that “material adverse change”
will not include any change, directly or indirectly, arising out of or
attributable to: (i) changes occurring generally in the U.S. economy,the
pharmaceutical industry and the financial or securities markets in general, (ii)
acts of war (whether or not declared), armed hostilities or terrorism, (iii) any
natural or man-made disasters or acts of God, (iv) any failure by the Business
to meet internal projections or forecasts or (v) any action taken by Seller as
expressly contemplated or permitted by this Agreement or with Purchaser’s
consent;

(b)               Conduct of Business. From the date of this Agreement to the
Closing Date, Seller will have conducted the Business in a manner necessary to
carrying out this Agreement, except for actions expressly permitted by this
Agreement, or such further matters as may be consented to by Purchaser in
writing, and Purchaser will have received a certificate to such effect, dated as
of the Closing Date, executed by a duly authorized officer of Seller;

(c)                Closing Date Balance Sheet. Seller shall have delivered a
balance sheet of Seller prepared in a manner consistent with prior periods and
which materially represents the financial status of the Company and dated as of
the Closing Date (the “Closing Date Balance Sheet”), accompanied by a
certificate from a duly authorized officer of Seller, as of the Closing Date as
to the preparation and delivery of the Closing Date Balance Sheet;

(d)               Accuracy of Representations and Warranties. The
representations and warranties of Seller contained in ARTICLE III of this
Agreement will be true and correct in all material respects as of the Closing,
with the same force and effect as if made as of the Closing (other than such
representations and warranties that are expressly made as of another date), and
Purchaser will have received a certificate to such effect, dated as of the
Closing Date, executed by a duly authorized officer of Seller;

(e)                Compliance with Covenants. All the covenants contained in
this Agreement to be complied with by Seller on or before the Closing will have
been complied with, and Purchaser will have received a certificate of Seller to
such effect, dated as of the Closing Date, signed by a duly authorized officer
of Seller;

(f)                Seller’s Outstanding Business Proposals. Seller will have
furnished to Purchaser copies of all business proposals outstanding for the
Seller’s utilization of the Purchased Assets;

(g)               No Order. No federal or state governmental authority or other
agency or commission or federal or state court of competent jurisdiction will
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, injunction or other order (whether temporary, preliminary or
permanent) which is in effect and has the effect of making any of the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting consummation of such transactions; provided, however, that the
parties hereto will use their best efforts to have any such order or injunction
vacated on or before the Termination Date (as defined in ARTICLE X hereof);

 20 

   

(h)               No Litigation. No suit, claim, cause of action, arbitration,
investigation or other proceeding contesting, challenging or seeking to alter,
enjoin or adversely affect the sale and purchase of the Purchased Assets or any
other transaction contemplated hereby will be pending or threatened;

(i)                 Certificate of Amendment of Articles. Seller’s Board of
Directors and shareholders shall have approved an amendment of Seller’s Articles
of Incorporation to change Seller’s name to any other name that does not include
the word “Migralex” or any other trademark or tradename of Seller to be sold to
Purchaser hereunder, and Seller shall have delivered to Purchaser a Certificate
of Amendment signed on behalf of Seller in form sufficient for Purchaser to file
with the Office of the Delaware Secretary of State to effect the change of name;

(j)                 Release of Encumbrances. Any Encumbrance with respect to any
Purchased Asset shall have been released to the satisfaction of Purchaser;

(k)               Third Party Consents. Seller will have obtained and delivered
to Purchaser the consents, waivers and approvals from third parties and
governmental entities necessary to effect the assignment and transfer to
Purchaser of the Purchased Assets free and clear of all Encumbrances as set
forth on Schedule 7.02(k) of Seller’s Disclosure Schedule;

(l)                 Shareholder Consent. The required percentage of each class
of Seller’s shareholders shall have consented to this Agreement and the
transactions contemplated hereby, including an acknowledgement that the Purchase
Price represents the fair market value of the Purchased Assets;

(m)             No Other Action. No order has been made, no petition presented,
or resolution passed for the winding-up of Seller, or the appointment of any
trustee for the benefit of creditors or the preparation or commencement of any
bankruptcy or insolvency proceeding; and

(n)               Other Deliveries. Seller will have made the other deliveries
required by Section 2.08 hereof.

ARTICLE VIII

post-closing covenants

Section 8.01                    Maintenance of Existence. For the period of up
to twelve (12) months from the Closing Date, Seller shall continue to exist as a
Delaware corporation in good standing. Seller shall not voluntarily liquidate,
dissolve or wind-up its corporate affairs, nor enter into any agreement to take
such action. In the event that action is taken to require the Seller
involuntarily to liquidate, dissolve or wind-up its corporate affairs, Seller
shall immediately notify Purchaser in writing and shall use all commercially
reasonable efforts to resist such involuntary action.

Section 8.02                    No Transfer. Seller agrees that it shall not
sell, pledge, hypothecate, assign or otherwise transfer, directly or indirectly,
legally or beneficially, this Agreement or any benefit hereunder.

Section 8.03                   

 21 

   

Distributions. For the period of twelve (12) months from the Closing Date,
Seller shall not pay any dividends or other distributions to any shareholder.

Section 8.04                    Bulk Sales. Seller shall pay or otherwise
satisfy in the ordinary course of business all of its liabilities and
obligations. Purchaser and Seller hereby waive compliance with the bulk transfer
provisions in connection with the transactions contemplated by this Agreement.

Section 8.05                    Customer and Other Business Relationships. After
Closing, Seller will satisfy the Excluded Liabilities in a manner which is not
detrimental to any of Purchaser’s customer relationships pursuant to the
Assigned Contracts. The Seller will refer to the Purchaser all inquiries
relating to the Purchased Assets. Neither the Seller nor any of its officers,
employees, agents, or shareholders, shall take any action which would tend to
diminish the value of the Transferred Assets after Closing or that would
interfere with the business of the Purchaser to be engaged in after the Closing
Date, including, without limitation, disparaging the name or business of the
Purchaser. Purchaser agrees that it shall not, and it shall cause its affiliates
not to, at any time, make, directly or indirectly, any oral or written public
statements or take any actions that are disparaging of, or are intended to
disparage, discredit or injure, Dr. Mauskop, his reputation or any of the
products and services he offers or has offered or any of his partners, agents,
or employees. 

Section 8.06                    Product Liability Insurance Transfer. At
Closing, Seller shall transfer the product liability insurance of the Business
and Purchaser shall maintain in effect such insurance coverage for the statute
of limitations period with respect to any claims arising from the sales of the
Migralex product occurring prior to the Closing Date.

Section 8.07                    Seller’s Right to Repurchase. In the event that
Purchaser ceases its efforts to commercialize the Migralex product within the
first four (4) years after the Closing Date and, within a one (1) year period
thereafter, is unable to sell the Migralex product and its related assets to a
bona fide third party buyer, Seller shall have the right (but not the
obligation) by delivery of written notice to Purchaser to repurchase the
Purchased Assets from Purchaser for one dollar ($1.00) on an “AS IS, WHERE IS”
basis and shall assume only the Liabilities attributable to such Purchased
Assets for the period from and after Seller’s repurchase of the Purchased
Assets.

ARTICLE IX

INDEMNIFICATION

Section 9.01                    Loss Defined; Indemnitees. For purposes of this
ARTICLE IX, the term “Loss” will mean and include any and all liability, loss,
damage, claim, expense, cost, fine, fee, penalty, obligation or injury
including, without limitation, those resulting from any and all claims, actions,
suits, demands, assessments, investigations, judgments, awards, arbitrations or
other proceedings, together with reasonable costs and expenses including the
reasonable attorneys’ fees and other legal costs and expenses relating thereto.
As used in this ARTICLE IX, the term “Purchaser Indemnitees” means and includes
Purchaser and any present or future

 22 

   

officer, director, employee, affiliate, stockholder or agent of Purchaser; and
the term “Seller Indemnitee” means and includes any present or future officer,
director, employee, affiliate, stockholder or agent of Seller.

Section 9.02                    Indemnification by Seller. Seller agrees,
subject to the other terms, conditions and limitations of this Agreement
(including the provisions of Section 9.05 hereof), to indemnify Purchaser and
any Purchaser Indemnitee against, and to hold Purchaser and each Purchaser
Indemnitee harmless from, all Loss arising out of:

(a)                the failure of any representation or warranty of Seller
contained in ARTICLE III of this Agreement or any certificate delivered pursuant
to this Agreement, to be true and correct as of the Closing Date or the breach
or violation of any covenant of Seller made herein; and

(b)               any of the Excluded Assets or any of the Excluded Liabilities.

Section 9.03                    Indemnification by Purchaser. Purchaser agrees,
subject to the other terms, conditions and limitations of this Agreement
(including the provisions of Section 9.04 hereof), to indemnify Seller and any
Seller Indemnitee against, and to hold Seller and each Seller Indemnitee
harmless from, all Loss arising out of:

(a)                the failure of any representation or warranty of Purchaser
contained in ARTICLE IV of this Agreement or any certificate delivered pursuant
to this Agreement, to be true and correct as of the Closing Date or the breach
or violation of any covenant of Purchaser made herein; and

(b)               any of the Assumed Liabilities.

Section 9.04                    Procedures for Indemnification. As used herein,
an “Indemnified Party” means a party seeking indemnification pursuant to Section
9.02 or Section 9.03, and the term “Indemnifying Party” means the party who is
obligated to provide indemnification under Section 9.02 or Section 9.03. The
Indemnified Party agrees to give the Indemnifying Party prompt written notice of
any event, or any claim, action, suit, demand, assessment, investigation,
arbitration or other proceeding by or in respect of a third party (a
“Third-Party Claim”) of which it has knowledge, for which such Indemnifying
Party is entitled to indemnification under this ARTICLE IX; provided, that
failure to so notify the Indemnifying Party of any such claim shall discharge
the Indemnifying Party of its liabilities and obligations hereunder only if and
to the extent that the Indemnifying Party is prejudiced thereby. In the case of
a Third-Party Claim, the Indemnifying Party will have the right to direct,
through counsel of its own choosing, the defense or settlement of any such
Third-Party Claim at its own expense. In such case the Indemnified Party may
participate in such defense, but in such case the expenses of the Indemnified
Party will be paid by the Indemnified Party. The Indemnified Party will promptly
provide the Indemnifying Party with access to the Indemnified Party’s records
and personnel relating to any such Third-Party Claim during normal business
hours and will otherwise cooperate with the Indemnifying Party in the defense or
settlement of such Third-Party Claim, and the Indemnifying Party will reimburse
the Indemnified Party for all its reasonable out-of-pocket costs and expenses
incurred in providing such access, personnel and cooperation. Upon assumption of
the defense of any such Third-Party Claim by the Indemnifying Party, the

 23 

   

Indemnified Party will not pay, or permit to be paid, any part of any claim or
demand arising from such Third-Party Claim, unless the Indemnifying Party
consents in writing to such payment (which consent will not be unreasonably
withheld) or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnified Party is entered against the Indemnified Party for
such liability. No such Third-Party Claim may be settled by the Indemnifying
Party without the written consent of the Indemnified Party, which consent will
not be unreasonably withheld. If the Indemnifying Party fails to defend or fails
to prosecute or withdraws from such defense, then the Indemnified Party will
have the right to undertake the defense or settlement thereof, at the
Indemnifying Party’s expense. If the Indemnified Party assumes the defense of
any such Third-Party Claim pursuant to this Section 9.04 and proposes to settle
such Third-Party Claim prior to a final judgment thereon or to forgo appeal with
respect thereto, then the Indemnified Party will give the Indemnifying Party
prompt written notice thereof and the Indemnifying Party will have the right to
participate in the settlement or assume or reassume the defense of such
Third-Party Claim.

Section 9.05                    Limitations on Indemnification. Notwithstanding
anything herein to the contrary, no claim for indemnification under this ARTICLE
IX may be brought after the twelve (12) month period following the Closing Date;
provided, however, that claims for indemnification relating to Taxes (including
without limitation Transaction Taxes) may be brought at any time prior to the
expiration of the applicable statute of limitation. The provisions for indemnity
under ARTICLE IX shall be effective only when (a) the Losses for which
indemnification is sought exceeds on a cumulative basis an amount equal to
$50,000, and then only to the extent of any such excess. In the event of any
claim for indemnification under ARTICLE IX, the aggregate liability of either
party shall in no event exceed $250,000. Except for any claims arising out of or
relating to the intentional fraud of any party, from and after the Closing, the
indemnification provided pursuant to this ARTICLE IX, shall be the sole and
exclusive remedy hereto for any Losses as a result of, with respect to or
arising out of the breach of this Agreement. In no event shall any Person be
liable to another Person for (and the term Losses shall exclude) any indirect,
special, consequential, lost profits, multiple of any financial measure,
exemplary, diminution in value or punitive damages with respect to the
transactions contemplated hereby.

Section 9.06                    Sole Remedy/Waiver. Should the Closing occur,
the remedies provided for in this ARTICLE IX shall be the sole and exclusive
remedies of any Indemnified Party in respect of Losses arising out of this
Agreement, the Ancillary Agreements, the Purchased Assets, the Excluded Assets,
the Assumed Liabilities, the Excluded Liabilities or the transactions
contemplated hereby or by the Ancillary Agreements, other than (i) for actions
for specific performance or other equitable remedies or (ii) for claims against
a party arising out of the intentional fraud of such party. In furtherance of
the foregoing, each party hereby waives (on behalf of itself and the relevant
Indemnified Parties) any provision of applicable law to the extent that it would
limit or restrict the agreement contained in this Section 9.06, and each party
hereby waives (on behalf of itself and the relevant Indemnified Parties) for
periods following the Closing any and all other rights, claims or causes of
action it or its affiliates or relevant Indemnified Parties may have against the
other party or its affiliates or representatives now or in the future arising
under or based upon this Agreement, any Ancillary Agreement, any document or
certificate delivered in connection herewith, other than the remedies provided
in this ARTICLE IX or contained in any Ancillary Agreement.

ARTICLE X

 24 

   



TERMINATION, AMENDMENT AND WAIVER

Section 10.01                Termination. This Agreement may be terminated at
any time prior to the Closing:

(a)                by the mutual written consent of Seller and Purchaser; or

(b)               by Purchaser, if the Closing will not have occurred prior to
March 31, 2016 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 10.01(b) will not be available to
any party whose failure to fulfill any obligation under this Agreement will have
been the primary cause of, or will have resulted in, the failure of the Closing
to occur prior to such date; or

(c)                by either Seller or Purchaser if there will have been
instituted, pending or threatened (and not withdrawn) any action or proceeding
by any governmental authority or administrative agency before any governmental
authority, administrative agency or court of competent jurisdiction, or there
will be in effect any judgment, decree or order of any governmental authority,
administrative agency or court of competent jurisdiction, in either case,
seeking to prohibit or limit Purchaser from exercising all material rights and
privileges pertaining to its ownership of the Purchased Assets or the ownership
or operation by Purchaser or any of its subsidiaries of all or a material
portion of the Purchased Assets, or seeking to compel Purchaser or any of its
subsidiaries to dispose of or hold separate all or any material portion of the
Purchased Assets.

Section 10.02                Effect of Termination. In the event of termination
of this Agreement in accordance with Section 10.01 hereof, this Agreement will
forthwith become void and there will be no liability on the part of any party
hereto except as set forth in Section 11.01, provided, however, that nothing
herein will relieve either party from liability for any willful breach hereof;
provided, further, however, that the provisions of Section 5.03(a) shall survive
any termination of this Agreement.

Section 10.03                Waiver. At any time prior to the Closing, any party
hereto may (i) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (iii) waive compliance with any of the agreements or
conditions contained herein. Any such extension or waiver will be valid if set
forth in an instrument in writing signed by the party to be bound thereby.

ARTICLE XI

DISPUTE RESOLUTION

Section 11.01                Submission Of Claims To Arbitration. Any and all
controversies or claims arising out of or relating to this Agreement, or the
breach thereof shall be settled by to binding arbitration held in Washington,
D.C. administered by the Judicial Arbitration and

 25 

   

Mediation Service (“JAMS”) and shall be conducted (except to the extent
otherwise specifically provided for in this Agreement) under the JAMS’
then-effective commercial arbitration rules, and judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof;
provided, however, that a controversy or claim otherwise subject to arbitration
hereunder may initially be heard by any court of competent jurisdiction to the
extent, and only to the extent, that initial submission of the matter to a court
is necessary for a party to seek emergency injunctive relief, and provided,
further, however, that the matter initially submitted to a court shall be
remanded by the court to arbitration pursuant to this Section 11.01 as soon as
the matter as to which such emergency injunctive relief was sought has been
heard by the court.

Section 11.02                Fees and Costs. The prevailing party in any
arbitration brought under ARTICLE XI shall be entitled to recover, as an element
of the costs of the arbitration and not as damages, its reasonable attorneys’
fees, experts’ fees and other costs and expenses incurred in such arbitration to
be fixed by the arbitrator (including without limitation, costs, expenses and
fees on any appeal and costs, expenses and fees in any initial proceedings
before any court).

ARTICLE XII

GENERAL PROVISIONS

Section 12.01                Expenses. All costs, expenses or fees, including,
without limitation, fees and disbursements of counsel, financial advisors,
accountants, brokers, finders or investment bankers, incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by the
party incurring such costs and expenses, whether or not the Closing will have
occurred.

Section 12.02                Notices. All notices, requests, claims, demands and
other communications hereunder will be in writing and will be given or made (and
will be deemed to have been duly given or made upon receipt) by delivery in
person, by courier service, by cable, by telecopy, by telegram, by telex or by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):

(a)                if to Seller:

Migralex, Inc.

30 East 76th Street

New York, NY 10021

Attention: Alexander Mauskop

Email: drmauskop@nyheadache.com

 

with a copy (which shall not constitute notice) to:

 

 26 

   

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Facsimile: (609) 919-6701
Attention: Randall Sunberg

Emilio Ragosa

Email: rsunberg@morganlewis.com

emilio.ragosa@morganlewis.com

 

(b)               if to Purchaser:

Joseph Hernandez

135 East 57th Street, 24th Floor

New York, NY 10022

Section 12.03                Public Announcements. Except as may otherwise be
required by law, Seller will not make any public announcements in respect of
this Agreement or the transactions contemplated herein or otherwise communicate
with any news media without prior notification to Purchaser, and, to the maximum
extent practicable, the parties will cooperate as to the timing and contents of
any such announcement.

Section 12.04                Headings. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

Section 12.05                Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Section 12.06                No Joint Venture. Nothing contained in this
Agreement shall be deemed or construed as creating a joint venture or
partnership between the parties hereto. No party is by virtue of this Agreement
authorized as an agent, employee or legal representative of any other party. No
party shall have the power to control the activities and operations of any other
and their status is, and at all times shall continue to be, that of independent
contractors with respect to each other. No party shall have any power or
authority to bind or commit any other party. No party shall hold itself out as
having any authority or relationship in contravention of this Section 12.06.

Section 12.07                Entire Agreement. This Agreement and the Ancillary
Agreements constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and

 27 

   

supersede all prior agreements and undertakings with respect to the subject
matter hereof, both written and oral.

Section 12.08                Assignment. This Agreement will not be assigned by
Purchaser or Seller without the prior written consent of the non-assigning
party; provided, however, that Purchaser may assign all or a portion of its
rights and obligations hereunder to one or more wholly-owned subsidiaries of
Purchaser; and provided further, that any party may assign its rights and
obligations hereunder to a person that acquires control of such party by merger,
consolidation or a sale of all or substantially all of such party’s assets or by
acquisition of voting stock of such party representing more than fifty percent
(50%) of the total voting power of all outstanding securities of such party,
provided such person agrees in writing to be bound by all of its assignor’s
obligations under this Agreement.

Section 12.09                No Third-Party Beneficiaries. This Agreement is for
the sole benefit of the parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except for the indemnification
rights of Purchaser Indemnitees and Seller Indemnitees under ARTICLE IX hereof.

Section 12.10                Amendment; Waiver. This Agreement may not be
amended or modified except by an instrument in writing signed by Seller and
Purchaser. Waiver of any term or condition of this Agreement will only be
effective if in writing and will not be construed as a waiver of any subsequent
breach or waiver of the same term or condition, or a waiver of any other term or
condition of this Agreement.

Section 12.11                Joint Work Product. This Agreement is a joint work
product of the parties, and there is no presumption as to any party’s role in
the drafting of this Agreement.

Section 12.12                Governing Law; Venue. This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
New York applicable to contracts executed and performed entirely therein,
without regard to the principles of choice of law or conflicts or law of any
jurisdiction.

Section 12.13                Counterparts. This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement.

Section 12.14                Restriction on Disclosure of Agreement Terms.
Neither Purchaser, on the one hand, nor Seller, on the other hand, shall
publicly disclose or announce the price being paid by Purchaser for the
Purchased Assets hereunder or the detailed terms and conditions of this
Agreement (other than to such party’s employees, directors or advisors), without
the other party’s prior consent; provided, however, that notwithstanding the
foregoing, a party may make such disclosures regarding this Agreement as it
determines with the advice of its legal counsel, are required under applicable
laws and regulations or orders, decrees, inquiries or subpoenas of

 28 

   

any court or governmental body, and in that case such party will give the other
party or parties hereto prior notice of its intention to make such disclosure
pursuant to this proviso.

Section 12.15                Specific Performance. The parties hereto
acknowledge that money damages would not be an adequate remedy at law if any
party fails to perform in any material respect any of its obligations hereunder
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law, in equity or, after the Closing, as provided in this
Agreement, shall be entitled to seek to compel specific performance of the
obligations of any other party under this Agreement and appropriate injunctive
relief may be applied for and granted in connection therewith, in each case,
without the posting of any bond, in accordance with the terms and conditions of
this Agreement in any court of the United States or any state thereof having
jurisdiction, and if any action should be brought in equity to enforce any of
the provisions of this Agreement, none of the parties hereto shall raise the
defense that there is an adequate remedy at law. No remedy permitted under this
Agreement shall be exclusive of any other remedy permitted under this Agreement.

[The remainder of this page has been intentionally left blank]

 29 

   

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

MIGRALEX, INC.

By: /s/ Alexander Mauskop
Name: Alexander Mauskop
Title: President

EMBER THERAPEUTICS, INC.

By: /s/ Joseph Hernandez
Name: Joseph Hernandez
Title: Executive Chairman 

 30 

   

EXHIBIT A

Assigned Contracts

All of the contracts (i) listed on the .PDF titled “Exhibit A – Business
Contracts – Migralex Key Csr list.pdf” and (ii) uploaded to the following URLs
https://www.dropbox.com/sh/cs98jdo6ail479w/AAB_wvS06kpT360b8oJx5nFva?dl=0 and
https://www.dropbox.com/sh/qwf68ghnr909xtz/AACm2sLLWMd1PH4KUasZUwRJa/Migralex%20Legal%20Agreements?dl=0.

 31 

   



SELLER’S DISCLOSURE SCHEDULE

provided pursuant to the

ASSET PURCHASE AGREEMENT,

(the “Agreement”)

dated as of March 18, 2016,

by and between

MIGRALEX, INC.

and

EMBER THERAPEUTICS, INC.

 

The Seller’s Disclosure Schedule is being delivered by Seller pursuant to, and
is made a part of, the Agreement. Unless otherwise specifically indicated, all
capitalized terms used in the Seller’s Disclosure Schedule shall have the
respective meanings assigned to them in the Agreement.

 

The information contained in the Seller’s Disclosure Schedule is disclosed
solely for the purposes of qualifying and limiting the representations and
warranties of Seller contained in and shall not be deemed to expand in any way
the scope or effect of any such representations or warranties. No disclosure
contained herein shall be deemed to be an admission to any third party of any
matter whatsoever, including of any violation of law or breach of any agreement.

The Seller’s Disclosure Schedule may include items or information which Seller
is not required to disclose under the Agreement, and disclosure of such items or
information shall not affect (directly or indirectly) the interpretation of the
Agreement or the scope of the disclosure obligations thereunder. Such additional
items are set forth for informational purposes only, and the Seller’s Disclosure
Schedule do not necessarily include other items of a similar nature. Inclusion
of any item in the Seller’s Disclosure Schedule do not constitute an admission
by Seller that such item is material in any respect or did not arise in the
ordinary course of business or that such item is reasonably likely to result in
a material adverse change.

 

The Seller’s Disclosure Schedule have been arranged in sections and subsections
corresponding to the sections and subsections of the Agreement; provided,
however, the disclosure of any item in any section or subsection of the Seller’s
Disclosure Schedule shall be deemed disclosure with respect to any other section
or subsection of the Seller’s Disclosure Schedule to the extent it is reasonably
apparent on its face that such information is applicable to such other section
of the Seller’s Disclosure Schedule .

 

The headings contained in the Seller’s Disclosure Schedule are solely for
convenience of reference and shall not affect the meaning or interpretation of
the Seller’s Disclosure Schedule, the Agreement or of any item, term or
provision hereof or thereof.

 32 

   

Schedule 3.03

(Consents and Approvals)

 

1.      Vendor Agreement, dated October 2013, between Seller and drugstore.com,
inc.

 

2.      Licensing Agreement, [date unknown], between Seller and GS1 US.

 

3.      Client Services Agreement, dated December 21, 2012, between Seller and
Media Design Group, LLC.

 

4.      Mutual Confidentiality Agreement, dated August 7, 2014, between Seller
and Tedor Pharma Inc.

 

5.      Insertion Order, dated March 18, 2013, between Seller and ValusDirect,
LLC.

 

6.      Service Agreement, dated March 28, 2013, between Seller and West Direct,
LLC.

 

 33 

   

Schedule 3.05

(Accounts Receivable)

 

See attached.

 

 34 

   

Schedule 3.08

(Taxes)

 

None.

 

 35 

   

Section 3.10

(Compliance with Laws)

 

In May 2013, Seller’s counsel, Manatt, Phelps & Phillips, LLP, responded to a
letter from the National Advertising Review Council (“NARC”), dated March 22,
2013, in which the NARC identified several claims that had been made for the
Migralex product and requested substantiation. In this letter, Seller indicated
that all such claims related to discontinued claims and provided substantiation
that all of the remaining advertising claims remain truthful and accurate.

 

 

 36 

   

Schedule 3.13

(Contracts)

 

Seller is finalizing a refund to Meijer’s of $7,835 in connection with certain
expired inventory.

 

 37 

   

Schedule 3.14

(Governmental Contracts)

 

None.

 38 

   

Schedule 3.15

(Oral Contracts)

 

None.

 

 39 

   

Schedule 3.16

(Liabilities)

 

See attached balance sheet, P&L statement and list of accounts receivable.

 

Seller is finalizing a refund to Meijer’s of $7,835 in connection with certain
expired inventory.

 

Seller holds a deposit of $2,268.65 for operating capital.

 

 40 

   



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of March [●], 2016 (this
“Agreement”), is made by MIGRALEX, INC., a Delaware corporation (“Assignor”), in
favor of EMBER THERAPEUTICS, INC., a Delaware corporation (“Assignee”). All
capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Purchase Agreement (as defined
below).

 

WHEREAS, the Assignor and the Assignee have entered into that certain Asset
Purchase Agreement, dated as of March 18, 2016 (the “Purchase Agreement”),
pursuant to which the Assignor has agreed to sell, assign, transfer, convey and
deliver to the Assignee, and the Assignee has agreed to purchase, acquire and
accept from the Assignor, the entire right, title and interest of the Assignor,
to the extent assignable, in, to and under the Purchased Assets; and

 

WHEREAS, pursuant to the Purchase Agreement, the Assignee has agreed to assume,
pay, discharge or perform when due, as appropriate, the Assumed Liabilities.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in the Purchase Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Assignor and the Assignee hereby agree as
follows:

 

1.                          Assumption. The Assignor hereby assigns, and the
Assignee hereby assumes and agrees to pay, discharge and perform when due, as
appropriate, the Assumed Liabilities.

 

2.                          No Conflict, Inconsistency or Merger. Each of the
Assignor and the Assignee, by its execution of this Agreement, hereby
acknowledges and agrees that the representations, warranties and covenants under
the Purchase Agreement shall not be deemed to be merged, enlarged, diminished,
modified or altered in any way by this instrument, and in the event of any
conflict, the terms of the Purchase Agreement shall prevail.

 

3.                          Successors and Assigns. This Agreement shall bind
and inure to the benefit of the Assignor and the Assignee and their respective
successors and permitted assigns.

 

4.                          No Third Party Beneficiaries. The terms and
provisions of this Agreement are intended solely for the benefit of the parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights, and this
Agreement does not confer any such rights, upon any other Person.

 

5.                          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

6.                          Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 41 

   

 

7.                          Governing Law. The provisions hereof shall be
governed and interpreted in all respects pursuant to the substantive laws of the
State of New York without regard to its conflict of laws principles.

 

[Signature Page Follows.]

 

 

 42 

   

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

ASSIGNOR:

 

MIGRALEX, INC.


By: /s/ Alexander Mauskop
Name: Alexander Mauskop
Title: President 

 

 

ASSIGNEE:

 

EMBER THERAPEUTICS, INC.


By: /s/ Joseph Hernandez
Name: Joseph Hernandez
Title: Executive Chairman 

 43 

   



EXHIBIT B

 

BILL OF SALE

BILL OF SALE, made, executed and delivered on March ___, 2016, Migralex, Inc., a
Delaware corporation (the “Seller”), acting on behalf of itself and all of its
subsidiary and affiliated companies, and Ember Therapeutics, Inc., a Delaware
corporation (the “Purchaser”).

WITNESSETH

WHEREAS, the Seller and the Purchaser are parties to that certain Asset Purchase
Agreement dated March 18, 2016 by and between Purchaser and Seller
(the “Agreement”), providing for, among other things, the transfer and sale to
the Purchaser of the Purchased Assets, and on the terms and conditions provided
in the Agreement.

WHEREAS, the Purchaser and the Seller now desire to carry out the intent and
purpose of the Agreement by the Seller’s execution and delivery to the Purchaser
of this instrument evidencing the sale, conveyance, assignment, transfer and
delivery to the Purchaser of the Purchased Assets, subject to the Assumed
Liabilities and subject to the terms and conditions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby, effective from and after the date hereof,
sell, convey, assign, transfer and deliver unto the Purchaser and its successors
and assigns, forever, the entire right, title and interest in, to and under the
Purchased Assets, subject only to the Assumed Liabilities and subject to the
terms and conditions of the Agreement and free and clear of Encumbrances.

TO HAVE AND TO HOLD the Purchased Assets unto the Purchaser, its successors and
assigns, FOREVER.

This Bill of Sale shall be construed and enforced in accordance with applicable
federal law and the laws (other than the conflict of law rules) of the State of
New York.

In the event that any provision of this Bill of Sale is construed to conflict
with a provision of the Agreement, the provision of the Agreement shall be
deemed to be controlling.

This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Seller and the Purchaser.

[The rest of this page intentionally left blank]

 44 

   

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by a
duly authorized representative of the Seller on the date first above written.

 

      Migralex, Inc.     By /s/ Alexander Mauskop   Name: Alexander Mauskop  
Title: President



 45 

   



EXHIBIT C

 

CONSULTING AGREEMENT

 

            THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into
this day of March __, 2016, (the "Effective Date") by and between Ember
Therapeutics, Inc., a Delaware corporation duly organized under law and having
an usual place of business at 135 East 57th Street, 24th Floor, New York, NY
10022 (hereinafter referred to as the "Company") and Dr. Alex Mauskop
(hereinafter referred to as the "Consultant") residing at 30 East 76th Street
#2A, New York, NY 10021.

 

            WHEREAS, the Company wishes to engage the Consultant to provide the
services described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement.

 

            NOW THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.

 

1.         TERM.  Commencing as of the Effective Date, and continuing for a
period of three (3) years (the "Term"), unless earlier terminated pursuant to
Article 5 hereof, the Consultant agrees that he will serve as a consultant to
the Company.  This Agreement may be renewed or extended for any period as may be
agreed by the parties.

 

2.DUTIES AND SERVICES.

 

            (a)        Consultant's duties and responsibilities shall be to
provide medical advice, marketing support, trial design (when appropriate),
operational and strategic advice and support to the company and its CEO in the
company’s operational execution, fund raising, marketing, development efforts,
including financial and strategic planning, vendor selection and management. In
addition, the Consultant shall use reasonable commercial diligence in promoting
the transaction and the commercial efforts of the product, including, but not
limited to interviews, guest appearances, commercial participation and speaker
engagements and other related material and work as requested by the Company, the
Executive management personnel or Board of Directors. The Consultant shall
report directly to the Chairman (collectively, the "Duties" or "Services").

 

            (b)        The Consultant represents and warrants to the Company
that he is under no contractual or other restrictions or obligations which are
inconsistent with the execution of this Agreement, or which will interfere with
the performance of his Duties.  Consultant represents and warrants that the
execution and performance of this Agreement will not violate any policies or
procedures of any other person or entity for which he performs Services
concurrently with those performed herein.

 

 46 

   

            (c)        In performing the Services, Consultant shall comply, to
the best of his knowledge, with all business conduct, regulatory and health and
safety guidelines established by the Company for any governmental authority with
respect to the Company’s business. 

 

3.         CONSULTING FEE.

 

            (a)        Subject to the provisions hereof, the Company shall pay
Consultant a hourly consulting fee of $250 per hour, paid monthly (the
"Consulting Fee"). The Consultant shall perform a minimum of twenty (20) hours
of work per month. The Consultant acknowledges that the Consulting Fee and the
Royalty Payments are the only form of compensation provided for his services.

 

            (b)        Consultant shall be entitled to prompt reimbursement for
all pre-approved expenses incurred in the performance of his Duties, upon
submission and approval of written statements and receipts in accordance with
the then regular procedures of the Company.

           

            (c)        The Consultant agrees that all Services will be rendered
by him as an independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company.  The
Consultant shall have no right to receive any employee benefits including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation. The Consultant agrees to pay all taxes including, self-employment
taxes due in respect of the Consulting Fee and to indemnify the Company in the
event the Company is required to pay any such taxes on behalf of the Consultant.

 

4.ROYALTY PAYMENT.

 

(a) The Company shall, during the Term, within ninety (90) days after the end of
each successive one (1) year period after the date hereof (each such period, an
"Annual Period"), pay to the Consultant a fee equal to ***(***) of the Sales (as
defined below) by the Company and its affiliates of all Migralex products (the
"Products") during the preceding Annual Period (each such payment, a "Royalty
Payment"), it being understood that the Company and its affiliates shall use
reasonable best efforts to achieve fair market value in respect of the sale
and/or supply of the Products. For purposes of this Agreement, "Sales" means the
gross amount billed or invoiced by the Company or any of its affiliates for the
Products sold and/or supplied during an Annual Period, but shall exclude samples
or other promotional offers where no revenues are received for the Products.

 

(b) In connection with the Royalty Payments made to the Consultant under Section
4(b), the Company shall furnish to the Consultant within thirty (30) days
following the end of each Annual Period, a report showing (i) the Sales for the
Products and number of units of the Products sold during such period and (ii)
the amount of the Royalty Payment payable hereunder in respect of such Sales
during such period.

 47 

   

(c) The Company shall, and shall obligate its affiliates to, keep full and
accurate records of the Company’s or its affiliates’ sales of the Products to
reasonably enable the Consultant or his representatives to (i) calculate and
verify the Sales of the Products during each Annual Period, and (ii) calculate
and verify the Royalty Payments payable hereunder in respect of such Sales. Such
records shall be kept at the Company’s or its affiliates’ principal place of
business and, with all necessary supporting data, books and ledgers during the
Term and for a period of three (3) years thereafter.

 

(d) The Consultant shall have the right for a period of three (3) years after
each Royalty Payment is made to the Consultant to appoint, at its expense, an
independent certified public accountant reasonably acceptable to the Company to
audit the relevant records of the Company to verify that the amounts of the
Royalty Payment was correctly determined. Upon the request of the Consultant,
the Company shall, upon thirty (30) days written notice from the Consultant and
during regular business hours at such place or places where such records are
customarily kept, make its records available for audit by the independent
certified public accountant selected by the Consultant to verify that such
Royalty Payment was correctly determined. Such audit right shall not be
exercised by the Consultant more than once in any year and no period may be
audited more than once. The Consultant shall treat as Confidential Information
all such records made available for audit. The results of each audit, if any,
shall be reported in writing to the Company promptly (but in no event later than
thirty (30) days thereafter) after the audit and shall be binding on both the
Consultant and the Company. The Consultant shall bear the full cost of such
audit unless such audit discloses, and is verified by a mutually agreed to third
party, an under-payment by the Company of more than twenty percent (20%) of the
relevant amount of royalties in any year, in which case the Company shall
reimburse the Consultant for all costs incurred by the Consultant in connection
with such audit not to exceed fifty thousand dollars ($50,000). In the event
there is an under-payment to the Consultant, the amount of such underpayment
shall be paid to the Consultant within five (5) business days of receiving a
copy of the audit report. If the discrepancy is an over-payment to the
Consultant, the amount of such over-payment shall be paid to the Company within
five (5) business days of receiving a copy of the audit report.

 

5.EARLY TERMINATION OF THE TERM.

 

(a)        If the Consultant voluntarily ceases performing his Duties, becomes
physically or mentally unable to perform his Duties, or is terminated for cause,
then, in each instance, the Consulting Fee shall cease and terminate as of such
date. Any termination for "Cause" shall be made in good faith. Termination for
"Cause" shall mean termination of this Agreement by the Company because of (i)
the Consultant’s willful, intentional or grossly negligent failure to perform
his duties under this Agreement, (ii) conduct on the part of the Consultant that
demonstrated dishonesty or deceit in his dealings with the Company, or (iii) the
conviction of the Consultant or the plea of guilty or nolo contendere of any
crime involving moral turpitude or any felony.

 

            (b)        Upon termination under Section 5(a), neither party shall
have any further obligations under this Agreement, except for the obligations
which by their terms survive

 48 

   

this termination as noted in Section 17 hereof.  Upon termination and, in any
case, upon the Company’s request, the Consultant shall return immediately to the
Company all Confidential Information, as hereinafter defined, and copies
thereof.

 

6.         RESTRICTED ACTIVITIES. During the Term and for a period of five (5)
year thereafter, Consultant will not, directly or indirectly:

 

            (i)         solicit or request any employee of or consultant to the
Company to leave the employ of or cease consulting for the Company;

 

            (ii)        solicit or request any employee of or consultant to the
Company to join the employ of, or begin consulting for, any individual or entity
that researches, develops, markets or sells products that compete with those of
the Company;

 

            (iii)       solicit or request any individual or entity that
researches, develops, markets or sells products that compete with those of the
Company, to employ or retain as a consultant any employee or consultant of the
Company; or

 

            (iv)       induce or attempt to induce any supplier or vendor of the
Company to terminate or breach any written or oral agreement or understanding
with the Company.

 

7.         PROPRIETARY RIGHTS.

 

            (a)        Definitions.  For the purposes of this Article 7, the
terms set forth below shall have the following meanings:

 

                        (i)         Concept and Ideas.  Those concepts and ideas
disclosed by the Company to Consultant or which are first developed by
Consultant during the course of the performance of Services hereunder and which
relate to the Company's present, past or prospective business activities,
services, and products, all of which shall remain the sole and exclusive
property of the Company.  The Consultant shall have no publication rights and
all of the same shall belong exclusively to the Company. 

 

                        (ii)        Confidential Information. For the purposes
of this Agreement, "Confidential Information" shall mean and collectively
include: all information relating to the business, plans and/or technology of
the Company including, but not limited to technical information including
inventions, methods, plans, processes, specifications, characteristics, assays,
raw data, scientific preclinical or clinical data, records, databases,
formulations, clinical protocols, equipment design, know-how, experience, and
trade secrets; developmental, marketing, sales, customer, supplier, consulting
relationship information, operating, performance, and cost information; computer
programming techniques whether in tangible or intangible form, and all record
bearing media containing or disclosing

 49 

   

the foregoing information and techniques including, written business plans,
patents and patent applications, grant applications, notes, and memoranda,
whether in writing or presented, stored or maintained in or by electronic,
magnetic, or other means.

 

                        Notwithstanding the foregoing, the term "Confidential
Information" shall not include any information which: (a) can be demonstrated to
have been in the public domain or was publicly known or available prior to the
date of the disclosure to Consultant; (b) can be demonstrated in writing to have
been rightfully in the possession of Consultant prior to the disclosure of such
information to Consultant by the Company; (c) becomes part of the public domain
or publicly known or available by publication or otherwise, not due to any
unauthorized act or omission on the part of Consultant; or (d) to the knowledge
of the Consultant, is supplied to Consultant by a third party without binder of
secrecy, so long as that such third party has no obligation to the Company or
any of its affiliated companies to maintain such information in confidence.

 

            (b)        Non-Disclosure to Third Parties.  Except as required by
Consultant's Duties, Consultant shall not, at any time now or in the future,
directly or indirectly, use, publish, disseminate or otherwise disclose any
Confidential Information, Concepts, or Ideas to any third party without the
prior written consent of the Company which consent may be denied in each
instance and all of the same, together with publication rights, shall belong
exclusively to the Company.

 

            (c)        Documents, etc.  All documents, diskettes, tapes,
procedural manuals, guides, specifications, plans, drawings, designs and similar
materials, lists of present, past or prospective customers, customer proposals,
invitations to submit proposals, price lists and data relating to the pricing of
the Company's products and services, records, notebooks and all other materials
containing Confidential Information or information about Concepts or Ideas
(including all copies and reproductions thereof), that come into Consultant's
possession or control by reason of Consultant's performance of the relationship,
whether prepared by Consultant or others: (a) are the property of the Company,
(b) will not be used by Consultant in any way other than in connection with the
performance of his Duties, (c) will not be provided or shown to any third party
by Consultant, (d) will not be removed from the Company's or Consultant’s
premises (except as Consultant's Duties require), and (e) at the termination
(for whatever reason), of Consultant's relationship with the Company, will be
left with, or forthwith returned by Consultant to the Company.

 

(d)               Patents, etc.  The Consultant agrees that the Company is and
shall remain the exclusive owner of the Confidential Information and Concepts
and Ideas.  Any interest in patents, patent applications, inventions,
technological innovations, trade names, trademarks, service marks, copyrights,
copyrightable works, developments, discoveries, designs, processes, formulas,
know-how, data and analysis, whether registrable or not ("Developments"), which
Consultant, as a result of rendering Services to the Company under this
Agreement, may conceive or develop, shall: (i) forthwith be brought to the
attention of the Company by Consultant and (ii) belong exclusively to the

 50 

   

Company.  No license or conveyance of any such rights to the Consultant is
granted or implied under this Agreement.

 

            (e)        Assignment.  The Consultant hereby assigns and, to the
extent any such assignment cannot be made at present, hereby agrees to assign to
the Company, without further compensation, all of his right, title and interest
in and to all Concepts, Ideas, and Developments. The Consultant will execute all
documents and perform all lawful acts which the Company considers necessary or
advisable to secure its rights hereunder and to carry out the intent of this
Agreement.

 

8.         EQUITABLE RELIEF.  Consultant agrees that any breach of Articles 5
and 6 above by him would cause irreparable damage to the Company and that, in
the event of such breach, the Company shall have, in addition to any and all
remedies of law, the right to seek an injunction, specific performance or other
equitable relief to prevent the violation or threatened violation of
Consultant's obligations hereunder.

 

9.         WAIVER.  Any waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of the same or any other provision hereof.  All waivers by the Company
shall be in writing.

 

10.       SEVERABILITY; REFORMATION.  In case any one or more of the provisions
or parts of a provision contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible. Without limiting the foregoing, if any provision
(or part of provision) contained in this Agreement shall for any reason be held
to be excessively broad as to duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the fullest
extent compatible with then existing applicable law.

 

11.       ASSIGNMENT.  The Company shall have the right to assign its rights and
obligations under this Agreement to a party which assumes the Company'
obligations hereunder.  Consultant shall not have the right to assign his rights
or obligations under this Agreement without the prior written consent of the
Company.  This Agreement shall be binding upon and inure to the benefit of the
Consultant's heirs and legal representatives in the event of his death or
disability.

 

12.       HEADINGS.  Headings and subheadings are for convenience only and shall
not be deemed to be a part of this Agreement.

 

13.       AMENDMENTS.  This Agreement may be amended or modified, in whole or in
part, only by an instrument in writing signed by all parties hereto. 

 

 51 

   

14.       NOTICES.  Any notices or other communications required hereunder shall
be in writing and shall be deemed given when delivered in person or when mailed,
by certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a party shall have
notified the others in accordance with the provisions of this Section 14.

 

15.       COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which shall
be deemed a single agreement.

 

16.       GOVERNING LAW.  This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the state of New York applicable to
contracts executed and wholly performed within such jurisdiction. Any dispute
arising hereunder shall be referred to and heard in only a court located in New
York.

 

17.       SURVIVAL.  The provisions of Sections 6 to 10 and 16 to 17 of this
Agreement shall survive the expiration of the Term or the termination of this
Agreement.  This Agreement supersedes all prior agreements, written or oral,
between the Company and the Consultant relating to the subject matter of this
Agreement.

 

            EXECUTED, under seal, effective as of the Effective Date.

 

 

EMBER THERAPEUTICS, INC.

 

 

By: /s/ Joe Hernandez

Joe Hernandez               

Executive Chairman

 

 

CONSULTANT

 

 

/s/ Dr. Alexander Mauskop 

Dr. Alexander Mauskop

Hereunto Duly Authorized  



 52 

   

PATENT Assignment

This PATENT ASSIGNMENT, dated as of March [●], 2016 (this “Patent Assignment”),
is made by MIGRALEX, INC., a Delaware corporation (“Seller”), in favor of EMBER
THERAPEUTICS, INC., a Delaware corporation (“Purchaser”), the purchaser of
certain assets of Seller pursuant to an Asset Purchase Agreement between Seller
and Purchaser, dated as of March 18, 2016 (the “Purchase Agreement”).

WHEREAS, under the terms of the Purchase Agreement, Seller has conveyed,
transferred and assigned to Purchaser, among other assets, certain intellectual
property of Seller, and has agreed to execute and deliver this Patent
Assignment, for recording with governmental authorities including, but not
limited to, the US Patent and Trademark Office.

NOW THEREFORE, Seller agrees as follows:

1.                  Assignment. FOR GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged, Seller hereby irrevocably
conveys, transfers and assigns to Purchaser, all of Seller’s right, title and
interest in and to the patents, patent applications (including applications in
progress), provisional patents, continuations, divisionals,
continuations-in-part thereof, right to claim priority, extensions and
counterparts in the United States and all foreign countries that are listed on
Schedule 1 hereto, (the “Patents”).

2.                  Recordation. Seller authorizes the Commissioner for Patents
and any other governmental officials to record and register this Patent
Assignment upon request by Purchaser.

3.                  Counterparts. This Patent Assignment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Patent Assignment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Patent Assignment.

4.                  Successors and Assigns. This Patent Assignment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

5.                  Governing Law. The provisions hereof shall be governed and
interpreted in all respects pursuant to the substantive laws of the State of New
York without regard to its conflict of laws principles.

[signature page follows]

 

 53 

   

IN WITNESS WHEREOF, Seller has duly executed and delivered this Patent
Assignment to be effective as of the date first above written.

 

MIGRALEX, INC.


By: /s/ Alexander Mauskop
Name: Alexander Mauskop
Title:  President

 54 

   

SCHEDULE 1

Assigned Patents Registrations And Patent Applications

US Patent Number 5,538,959, issued July 23, 1996 – expired

US Patent Number 5,914,129, issued June 22, 1999

 55 

   





Mark Assignment

This MARK ASSIGNMENT, dated as of March [●], 2016 (this “Domain Transfer
Agreement”), is made by MIGRALEX, INC., a Delaware corporation (“Seller”), in
favor of EMBER THERAPEUTICS, INC., a Delaware corporation (“Purchaser”), the
purchaser of certain assets of Seller pursuant to an Asset Purchase Agreement
between Seller and Purchaser, dated as of March 18, 2016 (the “Purchase
Agreement”).

WHEREAS, under the terms of the Purchase Agreement, Seller has conveyed,
transferred and assigned to Purchaser, among other assets, certain intellectual
property of Seller, and has agreed to execute and deliver this Mark Assignment,
for recording with governmental authorities including, but not limited to, the
US Patent and Trademark Office.

NOW THEREFORE, Seller agrees as follows:

1.                  Assignment. FOR GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged, Seller hereby irrevocably
conveys, transfers and assigns to Purchaser, all of Seller’s right, title and
interest in and to the trademark registrations and applications set forth in
Schedule 1 hereto, together with the goodwill connected with the use of and
symbolized thereby and all issuances, extensions and renewals thereof (the
“Marks”), and any and all claims and causes of action, with respect to any of
the foregoing, whether accruing before, on and/or after the date hereof,
including all rights to and claims for damages, restitution and injunctive and
other legal and equitable relief for past, present and future infringement,
dilution, misappropriation, violation, misuse, breach or default, with the right
but no obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

2.                  Recordation. Seller authorizes the Commissioner for
Trademarks and any other governmental officials to record and register this Mark
Assignment upon request by Purchaser.

3.                  Counterparts. This Mark Assignment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Mark Assignment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Mark Assignment.

4.                  Successors and Assigns. This Mark Assignment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

5.                  Governing Law. The provisions hereof shall be governed and
interpreted in all respects pursuant to the substantive laws of the State of New
York without regard to its conflict of laws principles.

[Signature page follows.]

 56 

   

IN WITNESS WHEREOF, Seller has duly executed and delivered this Mark Assignment
to be effective as of the date first above written.

 

MIGRALEX, INC.

 


By: /s/ Alexander Mauskop
Name: Alexander Mauskop
Title:  President



 57 

   

SCHEDULE 1

Assigned Trademarks Registrations And Trademark Applications

 

Trademark DR. MAUSKOP’S MIGRALEX, Reg. No. 4,011,613 Registered Aug. 16, 2011

Trademark MIGRALEX, Reg. No. 3,781,559 Registered April 27, 2010

Trademark HEADACHE RELIEF FOR MORE THAN JUST HIS PATIENTS, Reg. No. 3,794,316,
Registered May 25, 2010 (expired)

 

Celebrity endorsements:

Stephanie Seymour, quotes and photos

Paul Shaffer quote and photo



 



 58 

   

 

DOMAIN TRANSFER AGREEMENT

 

This DOMAIN TRANSFER AGREEMENT, dated as of March [●], 2016 (this “Domain
Transfer Agreement”), is made by MIGRALEX, INC., a Delaware corporation
(“Seller”), in favor of EMBER THERAPEUTICS, INC., a Delaware corporation
(“Purchaser”), the purchaser of certain assets of Seller pursuant to an Asset
Purchase Agreement between Seller and Purchaser, dated as of March 18, 2016 (the
“Purchase Agreement”).

 

WHEREAS, under the terms of the Purchase Agreement, Seller is conveying,
transferring and assigning to Purchaser, among other assets, certain
intellectual property of Seller, and has agreed to execute and deliver this
Domain Transfer Agreement, for transferring the Domain Names (as defined below)
to Purchaser.

NOW THEREFORE, Seller agrees as follows:

1.                  Assignment. FOR GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged, Seller hereby irrevocably
conveys, transfers and assigns to Purchaser, all of Seller’s right, title and
interest in and to the domain names listed on Exhibit A attached hereto
(collectively, the “Domain Names”):

2.                  Further Actions with Registrar. Seller agrees to cooperate
in all necessary steps to cause the domain name registrar respectively
administering the Domain Names to transfer the Domain Names to Purchaser.

 

3.                  No Other Rights in Domain Names. Seller represents and
warrants that Seller has not registered any other domain name containing or
comprised of MIGRALEX other than the Domain Names.

 

4.                  Counterparts. This Domain Transfer Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Domain Transfer Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Domain Transfer Agreement.

 

5.                  Successors and Assigns. This Domain Transfer Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

6.                  Governing Law. The provisions hereof shall be governed and
interpreted in all respects pursuant to the substantive laws of the State of New
York without regard to its conflict of laws principles.

 

[Signature page follows.]

 59 

   

IN WITNESS WHEREOF, Seller has duly executed and delivered this Domain Transfer
Agreement to be effective as of the date first above written.

 

By: /s/ Alexander Mauskop
Name: Alexander Mauskop
Title:  President



 

 60 

   

Domain Names

buymigralex.com

drmauskopmigralex.com

drmauskopsmigralex.com

drmouskopsmigralex.com

getmigralex.com

magralex.com

magrilex.com

migralax.com

migralex-for-headaches.com

migralex.com

migraplex.com

migrelax.com

migrelex.com

migrilex.com

migrolex.com

mygralex.com

mygrelex.com

mygrilex.com

mygrolex.com

 61 

   

 

